EXHIBIT 10.2

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

Performance-Based Restricted Stock Units
Granted Under the 2014 Equity and Incentive Plan

 

Name of Recipient:

           

 

 

FY   Target Restricted Stock Units

            

 

 

FY   Target Restricted Stock Units:

         

 

 

FY   Target Restricted Stock Units

          

 

 

Total Target Number of Performance-Based Restricted Stock Units:

           

 

 

Grant Date:

           

 

American Science and Engineering, Inc. (the “Company”) has granted you a
restricted stock units award, which is subject to the provisions of the
Company’s 2014 Equity and Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Units Agreement (this
“Agreement”).  Please confirm your acceptance of this award (the “Award”) and of
the terms and conditions of this Agreement and in the Plan by signing a copy of
this Agreement where indicated below.

 

 

AMERICAN SCIENCE AND

ENGINEERING, INC.

 

 

 

By:

 

 

 

[insert name and title]

 

 

Accepted and Agreed:

 

 

 

 

 

[insert name of Recipient]

 

 

--------------------------------------------------------------------------------


 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

Performance-Based Restricted Stock Units Agreement

For FY 20XX-20XX Performance Period

 

The terms and conditions of the award of restricted stock units (the “RSUs”)
with respect to shares (the “Shares”) of common stock (“Common Stock”) of the
Company made to the Recipient, as set forth on the cover page of this Agreement,
are as follows:

 

10.                               Issuance of RSUs.

 

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement) in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service and
performance conditions set forth in this Agreement.  The award consists of RSUs
(the “Performance-Based RSUs”) that require both satisfaction of service
conditions and satisfaction of the performance conditions (the “Performance
Goals”) on Schedule I.  The Performance Goals apply cumulatively to the three
fiscal years ending March 31, 20XX (the “Performance Period”). Assuming the
foregoing conditions are satisfied, the Company shall deliver a share of Common
Stock for each RSU that becomes vested.

 

11.                               Determination of Performance.

 

The Performance Goals and the results of the performance must be certified by
the Company’s Compensation Committee before they are determined to have been
met.  Such certification must be completed on or before the 30th day after the
Company files its Form 10-K following each fiscal year whose performance is
being measured (the date of each such certification being a “Performance
Certification Date”), provided that if no Form 10-K has been filed by the 180th
day after a fiscal year is completed, the Committee shall make a determination
as to the satisfaction of the Performance Goals at or before that date.  If and
to the extent the Performance Goal is not satisfied for a particular fiscal
year, a proportionate number of the Performance-Based RSUs (with respect to such
fiscal year) will be immediately forfeited upon the date of the Committee
meeting at which the certification is determined.   If and to the extent the
Performance-Based RSUs satisfy the Performance Goals, the resulting number of
RSUs will be the “Performance-Adjusted RSUs (i.e., the number of RSUs for that
fiscal year will be adjusted on the applicable Performance Certification Date
based on the extent to which the Performance Goals have been satisfied and the
performance certified). The cumulative resulting adjusted number, as of any
particular date, will be the “Aggregate Performance-Adjusted RSUs.”

 

12.                               Vesting.

 

(a)                                 Time-Based Condition; Vesting; Delivery of
Shares.  Unless otherwise provided in this Agreement or the Plan, the Recipient
must remain employed by the Company through March 31, 20XX.  Assuming the
Recipient satisfies that employment condition and Sections 2(b) and (c) do not
apply, the Shares shall be delivered as soon as practicable in calendar year
20XX following the Performance Certification Date with respect to the last
fiscal year of the Performance Period.

 

(b)                                 Acceleration of Vesting; Double Trigger.  As
provided in the Plan, upon the occurrence of a “Change in Control” (as defined
in Section 20 of the Plan) of the Company, the rights of the Company hereunder
shall inure to the benefit of the Company’s successor and, unless the Board
determines otherwise, shall apply to the cash, securities or other property that
the RSUs were converted into or exchanged for pursuant to such Change in Control
in the same manner and to the same extent as they applied to the RSUs under this
Award.  Unvested RSUs may be subject to acceleration after the occurrence of
both a Change in

 

--------------------------------------------------------------------------------


 

Control and an employment termination or resignation that satisfies the
requirements of a then applicable change in control agreement.  If such Change
in Control occurs before the end of a fiscal year whose performance is the
subject of a Performance Goal or if the result of the Change in Control causes
the Committee to consider the current and any later Performance Goals to be
undeterminable, the Aggregate Performance-Adjusted RSUs shall be increased by
the target number of Performance-Based RSUs for any years for which the
performance has not already been determined.  The Company in its discretion may
take one or more of the actions specified in Section 20 of the Plan, provided
that if the Recipient is eligible for Retirement, any such action must comply
with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”), i.e., the Shares will be distributed (or
converted into deal consideration) in connection with the closing for any
persons who are Retirement eligible to the extent that the Change in Control is
a change in control event for purposes of Section 409A and will be left in
effect (or replaced in some manner that satisfies Section 409A) if the Change in
Control does not satisfy the Section 409A definition.  Acceleration of vesting
shall not accelerate the date of distribution of the Shares unless otherwise
permitted under Section 409A.

 

(c)                                  Vesting Upon Death or Retirement.

 

(i)                                     Death.  If the Recipient dies before the
end of the Performance Period, then the Aggregate Performance-Adjusted RSUs for
any fiscal years completed before the date of death shall immediately vest.  If
the death occurs after the end of a fiscal year but before the deadline for the
Performance Certification Date under Section 2, additional RSUs will be
tentatively vested (at the maximum number of RSUs with respect to that completed
fiscal year), with the number reduced as applicable before issuance as a result
of the Performance Certification, and with distribution occurring within the
later of the date specified below or 60 days following the Performance
Certification Date.  In addition, on death, this Award shall become vested on a
prorata basis at the target number of RSUs with respect to the then current
fiscal year (i.e., it will vest as to the portion of the fiscal year elapsed by
the date of death).  Any amounts not vested under the preceding three sentences
will be immediately forfeited unless otherwise vesting under Section 3(b). 
Payment of Shares will be made within 60 days following the date of death,
delayed, to the extent permitted by Section 409A, if reasonably necessary for
the Company to determine the persons or entity to receive the Shares.

 

(ii)                                  Retirement.  If the Recipient retires
before the end of the Performance Period, then the Aggregate
Performance-Adjusted RSUs for any fiscal years completed before the date of
Retirement shall immediately tentatively vest as provided under the release
requirement of Section 3(d).  Any RSUs not tentatively vested under the
preceding sentence (because not part of the Accumulated Performance-Adjusted
RSUs) will be immediately forfeited unless otherwise vesting under
Section 3(b).  Payment of Shares as a result of Retirement will be subject to
the release requirement of Section 3(d) and its timing rules and to any further
delay for compliance with Section 10.

 

(I)                                   For purposes hereof, “retire” and
“Retirement” means termination of employment (other than for Cause) at or after
age 60 with an aggregate of five full years of service.

 

(II)                              For purposes hereof, “Cause” means as
determined by the Company (or, if provided in an individual agreement with the
Recipient, the Board) in its reasonable judgment: (I) the Recipient’s material
failure to perform (other than by reason of disability), or material negligence
in the performance of, his or her duties and responsibilities to the Company or
any of its Subsidiaries; (II) material breach by the Recipient of any provision
of this Agreement or any other agreement with the Company or any of its
Subsidiaries; (III) other conduct by the Recipient that is reasonably likely to
be materially harmful to the business, interests or reputation of the Company or
any of its Subsidiaries; (IV) fraud, embezzlement or other material dishonesty
by the Recipient with respect to the Company or any of its Subsidiaries; (V) the
Recipient’s conviction of, or pleading guilty or no contest to, any felony

 

--------------------------------------------------------------------------------


 

or other crime involving moral turpitude; or (VI) a breach of any
confidentiality/non-competition/ non-solicitation agreement. With respect to a
breach of (I), (II), or (III), the Recipient shall be given 30 days, after
written notice of such breach, to cure a breach to the reasonable satisfaction
of the Company (or, where applicable, the Board).

 

(d)                                 Release.  Upon a Retirement before full
vesting, the Company will tentatively vest the Aggregate Performance-Adjusted
RSUs for any fiscal years completed before Retirement but will not distribute
any Shares in payment of such tentatively vested RSUs unless and until the
Recipient timely executes separation agreement and release of claims (the
“Release”) against the Company and certain other parties on a form to be
provided the Company and the release becomes irrevocable by the Recipient within
60 days following termination or such earlier deadline as the Company
specifies.  If the Release is not provided or is revoked, the Aggregate
Performance-Adjusted RSUs will instead expire upon the earlier of the applicable
deadline for providing the Release or upon the Recipient’s revocation of the
Release.  The Shares due to be distributed under this provision will be
distributed to the Recipient within 10 days following the date the Release
becomes irrevocable, unless later delivery is required.  Later delivery would be
required if Section 10 below so provides.  If the Recipient is Retirement
eligible and the 60th day for providing a Release is in the calendar year
subsequent to the year in which termination occurs, the Shares will be released
within the later of the 10 day period following irrevocability or the first
business day of that subsequent calendar year, subject to any later delay under
Section 10.

 

(e)                                  Forfeitures; Effect of Awards.  If the
Recipient ceases to be employed by the Company for any reason or no reason, with
or without Cause (except as provided above in Section 2(b) or 2(c)) before
March 31, 20XX, all of the RSUs shall be forfeited immediately and
automatically, without the payment of any consideration to the Recipient,
effective as of such termination of employment.  The Recipient shall have no
further rights with respect to any RSUs that are so forfeited.  Notwithstanding
any other provision of the Plan, the Award, this Agreement or any other
agreement (written or oral) to the contrary, the Recipient shall not be entitled
(and by accepting an Award, thereby irrevocably waives any such entitlement) to
any payment or other benefit to compensate the Recipient for the loss of any
rights under the Plan as a result of the termination or expiration of an Award
in connection with any termination of employment.  No amounts earned pursuant to
the Plan or any Award shall be deemed to be eligible compensation in respect of
any other plan of the Company or any of its subsidiaries, except to the extent
those plans or applicable law provide otherwise.

 

(f)                                   Status of Employment.  If the Recipient is
employed by a subsidiary of the Company, any references in this Agreement to
employment with the Company shall instead be deemed to refer to employment with
such subsidiary.  If the Recipient is on military leave, sick leave, or other
leave of absence approved by the Company or its subsidiary, his or her
employment will be treated as continuing intact during the period of such leave,
provided that he or she is expected to return to work at the conclusion of the
leave or the leave is treated as employment for purposes of applicable law.  The
Recipient’s employment will be deemed to have terminated on the first day after
the expiration of such leave unless he or she has returned to work.

 

13.                               Restrictions on Transfer.

 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

 

14.                               No Rights to Shares or as a Stockholder

 

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

 

--------------------------------------------------------------------------------


 

15.                               Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Change in Control (as defined in the Plan), the rights
of the Company hereunder shall inure to the benefit of the Company’s successor
and, unless the Board determines otherwise, shall apply to the cash, securities
or other property that the RSUs were converted into or exchanged for pursuant to
such Change in Control in the same manner and to the same extent as they applied
to the RSUs under this Agreement.

 

16.                               Tax Matters.

 

The Company’s obligation to distribute the Shares shall be subject to the
Recipient’s satisfaction of all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax related
withholding requirements at the minimum applicable level (or such higher level
requested by the Recipient as accounting principles will allow without changing
the accounting status of the Shares) (the “Withholding Taxes”).  The Recipient
acknowledges and agrees that the Company has the right to deduct from payments
of any kind otherwise due to the Recipient any Withholding Taxes with respect to
the vesting or payment of the RSUs, including any Social Security/Medicare taxes
that persons who are eligible for Retirement during the term of this Award may
owe in the years before the Shares are distributed (but the Company reserves the
discretion to determine whether to withhold in the year of vesting or of
distribution).  Recipient must arrange for the delivery of proceeds from the
sale on the market of enough Shares to satisfy the Withholding Taxes by
executing sell-to-cover instructions acceptable to the Company or by satisfying
the Withholding Taxes in another manner acceptable to the Company.  The
Recipient acknowledges that no election under Section 83(b) of the Code may be
filed with respect to this Award.

 

17.                               Additional Restrictions.

 

(a)                                 Cancellation and Rescission of Award.  In
consideration of this Award the Recipient agrees that if he or she breaches his
or her obligations under the terms of the Company’s Employee Representation,
Rights in Data, and Non-Compete Agreement and/or the noncompetition provisions
of an applicable Change in Control and Severance Benefit Agreement, then the
Company may cancel, suspend, withhold, or otherwise limit or restrict (in whole
or in part) the vesting of this Award.  If this Award vests prior to the
occurrence or discovery by the Company of any such breach, then the Committee
may rescind the vesting of this Award at any time within the two year period
after such vesting.  If the Award is rescinded, the Recipient must pay to the
Company the amount of income recognized upon distribution of any Shares in
satisfaction of the Award and any further income or gain upon sale of such
Shares, in such manner and on such terms and conditions as may be required by
the Committee, and the Company shall be entitled to set off the amount of any
such income against any amount that it may owe to the Recipient, except as
Section 409A or other applicable law may prohibit such offset.

 

(b)                                 Impact of Restatement of Financial
Statements Upon Award (“Clawback”).  If any of the Company’s financial
statements are required to be restated as a result of errors, omissions, or
fraud, the Committee may (in its sole discretion, but acting in good faith)
direct that the Company recover all or a portion of the amount of income
recognized upon the distribution of Shares under this Award and any additional
gain realized upon any sale of such Shares with respect to any fiscal year of
the Company the financial results of which are negatively affected by such
restatement. The amount to be recovered from the undersigned shall be determined
based on the effect, if any, that the restated financial statements have on the
calculation of the performance results used for Schedule I.  For example, if a
Performance Goal is adversely affected by the restatement, the recovery from the
individual would be based on the Shares that would have been earned if the
financial statements had reflected initially the restated numbers, provided that
the

 

--------------------------------------------------------------------------------


 

Committee may instead determine a greater or lesser amount for recovery. The
Committee may determine to recover different amounts from different participants
or different classes of participants on such bases as it shall deem
appropriate.  In no event shall the amount to be recovered by the Company be
less than the amount required to be repaid or recovered as a matter of law. The
Committee shall determine whether the Company shall effect any such recovery
(i) by seeking repayment from the undersigned, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program, or
arrangement) the amount that would otherwise be payable to the undersigned under
any compensatory plan, program, or arrangement maintained by the Company or any
of its affiliates, (iii) by withholding payment of future increases in
compensation (including the payment of any discretionary bonus amount) or grants
of compensatory awards that would otherwise have been made in accordance with
the Company’s otherwise applicable compensation practices, or (iv) by any
combination of the forgoing.  The foregoing recovery rights are in addition to,
and not in substitution for, any other clawback policies that the Company may
adopt from time to time, including any required by Federal law, such as under
Section 304 of Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street Reform
and Consumer Protection Act or by the listing standards of Nasdaq.  Accordingly,
the terms and provisions of this Award shall be deemed automatically amended
from time to time to assure compliance with the Dodd-Frank Act and other
applicable laws and such rules and regulations as hereafter may be adopted and
in effect.

 

18.                               Miscellaneous.

 

(a)                                 Authority of Committee; Amendment.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Committee shall have all of the authority and discretion,
and shall be subject to all of the protections, provided for in the Plan.  All
decisions and actions by the Committee with respect to this Agreement shall be
made in the Committee’s discretion and shall be final and binding on the
Recipient. The Committee may amend, modify, or terminate this Award, including
substituting therefore another Award of the same or a different type, provided
that the Participant’s consent to such action shall be required unless (i) the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect the Participant, or (ii) the action is
permitted by the terms of the Plan.

 

(b)                                 Data Privacy and Electronic Delivery.  By
executing this Agreement, the Recipient: (i) authorizes the Company, its
affiliates, and any agent of the Company or its affiliates administering the
Plan or providing Plan recordkeeping services thereto, to disclose to the
Company, its affiliates or third-party service providers such information and
data as may be deemed necessary or appropriate to facilitate the grant of
Awards; (ii) waives any data privacy rights that the undersigned may have with
respect to such information; and (iii) authorizes the Company, its affiliates,
and third-party service providers to store and transmit such information in
electronic form.  The undersigned agrees that the Company, its affiliates, and
their agents may deliver electronically all documents relating to the Plan or
this Award.

 

(c)                                  No Right to Continued Employment or Grant. 
The Recipient acknowledges and agrees that, notwithstanding the fact that the
vesting of the RSUs is contingent upon his or her continued employment by the
Company, this Agreement does not constitute an express or implied promise of
continued employment or confer upon the Recipient any rights with respect to
continued employment by the Company.    No person shall have any claim or right
to be granted an Award.

 

(d)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts without regard to any applicable conflicts of laws
provisions.

 

(e)                                  Unfunded Rights.  The right of the
Recipient to receive Common Stock pursuant to this Agreement is an unfunded and
unsecured obligation of the Company.  The Recipient shall have no rights under
this Agreement other than those of an unsecured general creditor of the Company.

 

--------------------------------------------------------------------------------


 

19.                               Compliance with Section 409A of the Code. 
This Agreement is intended to provide for compensation that is exempt from or
compliant with Section 409A and shall be interpreted consistently with such
intent.  Accordingly, a Recipient shall have no right to designate the taxable
year of payment.  For purposes of the Award, ceasing to be employed shall be
determined based on the standards for “separation from service” under
Section 409A. Notwithstanding anything in the Plan or this Agreement to the
contrary, for persons who are or become eligible for Retirement during the Term,
if the Units vest in connection with the undersigned’s “separation from service”
(within the meaning of Section 409A, as determined by the Company), and if
(x) the undersigned is then a “specified employee” within the meaning of
Section 409A at the time of such separation from service (as determined by the
Company, by which determination the undersigned agrees he or she is bound) and
(y) the distribution of the Shares under with respect to the Units will result
in the imposition of additional tax under Section 409A if distributed to the
undersigned within the six month period following his or her separation from
service, then the distribution under such accelerated RSUs will not be made
until the earlier of (i) the date six months and one day following the date of
his or her separation from service or (ii) the 10th day after his or her date of
death delayed, to the extent permitted by Section 409A, if reasonably necessary
for the Company to determine the persons or entity to receive the Shares.  The
Company makes no representations or warranty and shall have no liability to the
Recipient or any other person if any provisions of or payments, compensation or
other benefits under this Agreement are determined to constitute nonqualified
deferred compensation subject to Section 409A but do not satisfy the conditions
of that section.

 

--------------------------------------------------------------------------------